Citation Nr: 9900317
Decision Date: 01/07/99	Archive Date: 06/24/99

DOCKET NO. 94-31 870               DATE JAN 07, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for residuals of trauma to the
cervical and lumbar spine.

2. Entitlement to service connection for residuals of a head
injury, including headaches and a left eye disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD
P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from February and June 1994 rating decisions by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama, which denied entitlement to the benefits
sought on appeal.

In September 1996, a hearing was held before the undersigned, who
is the Board member making this decision and who was designated by
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A.
7107(c) (West Supp. 1998).

The case was previously before the Board in October 1996, when it
was remanded for examination of the veteran and to obtain
additional medical records. The requested development has been
completed to the extent possible. The Board now proceeds with its
review of the appeal.

The veteran also wishes to pursue a claim of entitlement to service
connection for pes planus. See Transcript of personal hearing,
dated September 24, 1996. This issue is referred to the RO for
appropriate action.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he sustained an injury to his cervical
and lumbar spine and head during active service which resulted in
current disabilities. His contentions are set forth in more detail
below.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U. S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the veteran has failed to satisfy the initial burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that his claim for service connection for residuals of
trauma to the cervical and lumbar spine is well grounded. It is
also the decision of the Board that the preponderance of the
evidence is against entitlement to service connection for residuals
of a head injury, including headaches and a left eye disability.

FINDINGS OF FACT

1. No medical evidence has been presented or secured to render
plausible a claim that any current cervical and lumbar spine
disabilities are the result of a disease or injury incurred in
service.

2. Sufficient evidence for an equitable disposition of the
veteran's claim of entitlement to service connection for residuals
of a head injury, including headaches and a left eye disability,
has been obtained.

3. The evidence is against a finding that the veteran sustained a
head injury during service.

4. The medical opinions relating the veteran's headaches and left
eye disability to active service were made on the basis of the
veteran's unsupported history of an inservice head injury.

CONCLUSIONS OF LAW

1. The claim for service connection for residuals of trauma to the
cervical and lumbar spine is not well grounded, and there is no
statutory duty to assist the veteran in developing facts pertinent
to this claim. 38 U.S.C.A. 5107(a) (West 1991).

2. Service connection is not warranted for residuals of a head
injury, including headaches and a left eye disability. 38 U.S.C.A. 
1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service personnel records disclose that while in
service he worked as a cook and a wheel vehicle mechanic. He also
had a parachutist badge.

The veteran's service medical records are negative for any
complaints or findings of a head, neck or back injury. On
examination in May 1971 and February 1974, his vision was 20/20
bilaterally. On service separation examination in May 1974, he
denied having had a head injury; recurrent back pain; bone, joint
or other deformity; and arthritis, rheumatism or bursitis. With
respect to headaches, eye trouble, and swollen or painful joints,
he checked two responses, "NO" and "DON'T KNOW." On physical
examination, under identifying body marks, scars and tattoos, the
examiner reported only the presence of a tattoo of the veteran's
left arm and an appendectomy scar. The veteran's vision was 20/20
bilaterally.

The post-service medical evidence includes records from the Stanton
Road Clinic. In October 1990, the veteran sought treatment two
months after being beaten up. He gave a history of pain in his neck
and right hand numbness since that time. X-rays revealed mild
degenerative changes and compression of C6, questionable old versus
new. The examiner's impression was cervical strain.

The veteran was also treated at the University of South Alabama
Medical Center in October 1990. He complained of pain in his right
shoulder and neck after being handcuffed by a police officer. X-
rays of the cervical spine revealed degenerative changes with
narrowing of the disc spaces and sclerosis at multiple levels. The
examiner's impression was cervical muscle strain.

Medical records from the VA Medical Center (VAMC) in Mobile,
Alabama, disclose that in December 1992 the veteran sought
treatment for episodes of flashes of light before his eyes since
May 1992. He reportedly had a head injury in the past. He also
complained of pain in his neck, which had been present since one
year ago. The examiner diagnosed muscle spasms. A December 1992 x-
ray of the veteran's cervical spine revealed cervical spondylosis
with neural encroachment at the C5-C6 and C6-C7 levels on the right
side.

The veteran was examined by John W. Lowery, M.D. in January 1993.
He gave a history of being hit by a car between 1957 and 1959. A
plate was reportedly put in his head that was thereafter removed.
He had been having back pain and seeing blue lights. There was a
right parietal frontal scar. An x-ray of the cervical spine
revealed some rather moderate lipping and spurring of C4, C5, and
C6 and some mild irregularity of the bodies, especially C5 and C6,
and some mild decrease in the height. Dr. Lowery diagnosed cervical
strain.

On ophthalmology evaluation at the VAMC in Mobile, Alabama, in
April 1993, the veteran complained of blue flashes of light in both
eyes occurring for two years. He stated that his left eye was
injured with a bottle in 1973. His vision was 20/25 in the right
eye and 20/20 in the left eye. The examiner's impression was
possible old nerve damage from history of trauma or atypical
migraine. In May 1993, the veteran complained of headaches for one
year and of neck pain for four or tive months. Pertinent diagnoses
included headaches and neck discomfort.

Medical records from Franklin Memorial Clinic show that in June
1993 the veteran sought ticatMCnt fol hCada@hCS slid IOW baqk pain.
lie gaye a history of a head injury and subsequent surgery. He had
headaches since that time. He denied any

blurred vision or photophobia. The examiner's assessment was status
post head injury many years ago with normal neurological
examination, headaches, probably stress related, and chronic lower
back pain. In July 1993, the veteran clarified that he had incurred
a head injury when he was hit by a car as a child. November 1993 x-
rays of the lumbar spine revealed mild degenerative joint disease
with several small antero-lateral vertebral body osteophytes. In
December 1993, the veteran complained of neck soreness and
occasional low back pain. The examiner diagnosed degenerative joint
disease of the lumbar and cervical spine.

Medical records from Mobile County Health Department reveal that in
May 1994 the veteran complained of neck pain radiating down his
back since a car accident 25 years ago. X-rays revealed
degenerative changes with osteophytes at L2-3 through L4-5 and
cervical spondylosis at C3-4 through C6-7 (disc changes). In July
1994, the veteran also complained of pain in his left eye that came
and went for the past two years. Pertinent diagnoses included
occasional conjunctivitis of the left eye, probably allergic. In
August 1994, the veteran's left eye was described as "100%."

A computed tomography (CT) scan of the veteran's brain was
conducted at the VAMC in Mobile, Alabama, in May 1994. It revealed
post-surgical changes of a craniotomy or craniectomy. The veteran
was diagnosed as having chronic headaches in June 1994. In November
1994, he complained of headaches and blue flashes of light in his
eyes. He gave a history of being hit by a car and having a
craniotomy. The examiner's impression was atypical migraine, status
post craniotomy.

On examination by D. Kent Welsh, Ph.D. in January 1995, the veteran
reported that he began having headaches and back problems at age
17. He was also struck by a car when he was eight or nine years old
and suffered a skull fracture. He had a plate in his head which was
since removed. He had a history of headaches that he attributed to
this accident. The veteran also complained of backaches associated
with his work. He did not report any specific injury. It was
determined that the veteran was functionally illiterate.

6 -
On examination at the VAMC in Mobile, Alabama, in January 1996, the
veteran complained of a pressure sensation behind his left eye with
flashes of light at times. The examiner diagnosed left eye flashes,
status post head injury and craniotomy. The veteran was also
diagnosed as having possible atypical migraines in March 1996, left
eye irritation in December 1996 and April 1997, and presbyopia in
March 1997.

The veteran was awarded Social Security Administration (SSA)
disability benefits in 1996. Evidence considered by SSA included
the veteran's own statements that he became disabled because of
headaches and backaches in December 1991.

The veteran has also provided lay statements on appeal, including
at a personal hearing before the Board in September 1996. He argues
that he currently suffers from a disability of the cervical and
lumbar spine due to an injury from a parachute jump during active
service. He indicated that he jumped approximately twice a month
during service, and testified that he was treated at the Army
hospitals in Okinawa, Japan, and Fort Bragg, North Carolina, for
this injury. Concerning residuals of a head injury, the veteran
argued that while stationed in Okinawa, Japan, he was struck with
a bottle above his left eye during a fight, sought treatment at the
Army hospital in Okinawa, and reportedly required eight to ten
stitches. As a result of this injury, the veteran contends that he
currently has headaches and a left eye disorder. He sees flashes of
blue light in his left eye. He testified that he also sustained a
head injury when he was hit by a car as a child and had a plate put
in his head that was subsequently removed.

The veteran was afforded a VA spine examination in December 1996.
The examiner received the claims file prior to the examination. The
veteran told the examiner that he injured his neck and back during
a parachute jump in 197 1. He reportedly sought medical attention
and was given pain medication. He gave a history of neck and back
symptomatology over the years, but particularly over the past six
years. X-rays of the cervical and lumbar spine revealed changes
consistent with osteoarthritis and degenerative disc disease. The
examiner diagnosed chronic

cervical and lumbar syndrome with degenerative changes. The
examiner further stated that:

"It is this examiner's opinion that based on his history, physical
examination and review of his medical records that it is more
likely than not that his neck and back problems are degenerative in
nature as opposed to being post traumatic in origin. There is
simply no supporting documentation available in the medical records
to support the contingent that his problem is related to a
parachute jump landing injury."

On VA neurological examination in February 1997, the examiner
reviewed the veteran's claims file. The veteran reported that he
was in a car accident as a small child and that he was hit in the
left eye during service. The examiner's impression was "[c]hronic
headaches, not typical of cluster headaches. Could be tension type.
He [the veteran] also gets headaches and also left eye gets
irritated about once a month and he has had this problem since an
injury while in the service. Questionable post-traumatic
headaches."

The veteran underwent a VA eye examination in March 1997. He gave
a history of trauma to the left eye resulting in a laceration of
the upper and lower eyelids that required stitches. He complained
of seeing blue flashes in his left eye for many years, as well as
seeing floaters in both eyes. The veteran further gave a history of
headaches that were not associated with eye use. The examiner
diagnosed refractive error, presbyopia, scarring of the left upper
and left lower eyelid, flashes in the left eye by history and
floaters in both eyes by history. In an addendum to the examination
report, the examiner stated that:

"Since the headaches are not associated with eye use and since
there is no evidence of intraocular inflammation, markedly elevated
intraocular pressure or active external disease, it is unlikely
that the headaches are the result of or in any way related to the
veteran's alleged inservice head injury. It is unlikely that the
patient's refractive error and presbyopia are the result of any in
any way

related to the veteran's alleged in service head injury. Unless
there is documentation of scarring of the veteran's left upper and
left lower eyelids prior to his accident, it is likely that the
scarring of the lids is the result of the alleged inservice head
injury. It is possible that the alleged inservice head injury could
have initiated photopsia which the patient is seeing. It is
however, unusual for the flashes to be persisting this length of
time. It is also possible that the head in.ury could cause the
patient to see floaters which could persist throughout a patient's
life; however, the patient does state that he sees floaters in both
eyes."

Treatment records from Raymond L. Bell, M.D, Mobile County Health
Department, the Mobile, Alabama, VAMC, and the U.S.A. Medical
Center dated from 1996 to 1997 reveal, in pertinent part, that the
veteran sought treatment for neck and back pain.

Legal analysis

Residuals of trauma to the cervical and lumbar spine

Service connection means that the facts, shown by evidence,
establish that a particular injury or disease resulting in
disability was incurred in the line of duty in the active military
service or, if pre-existing such service, was aggravated during
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303(a)
(1998). It requires that the veteran have a current disability and
a relationship or connection between that disability and a disease
contracted or an injury sustained during service. 38 U.S.C.A. 1110,
1131 (West 1991); 38 C.F.R. 3.303, 3.304 (1998); Cuevas v.
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992).

The relationship between a current disability and disease or injury
in service may, for certain disabling conditions, be based on a
@'presumption" under the law that certain chronic diseases manifest
to a certain degree within a certain time after

- 9 -

service must have had their onset in service. 38 U.S.C.A. 1110,
1112 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.304, 3.307,
3.309(a) (1998). Service connection for arthritis may be
established based on a legal "presumption" by showing that it was
manifest to a degree of 10 percent or more within one year from the
date of separation from service. 38 U.S.C.A. 1112 (West 1991 &
Supp. 1998); 38 C.F.R. 3.307, 3.309 (1998).

The first responsibility of a person seeking entitlement to VA
benefits is to submit a well-grounded claim. 38 U.S.C.A. 5107(a)
(West 1991). A well-grounded claim for service connection for a
particular disability requires more than an allegation that the
disability is service connected; it requires evidence relevant to
the requirements for service connection of sufficient weight to
make the claim plausible, i.e., meritorious on its own or capable
of substantiation. See Tirpak v. Derwinski, 2 Vet. App. 609, 610
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The kind of
evidence needed to make a claim well grounded depends upon the
types of issues presented by a claim. Grottveit v. Brown, 5 Vet.
App. 91, 92-93 (1993). For some factual issues, competent lay
evidence may be sufficient. However, where the claim involves
issues of medical fact, such as medical causation or medical
diagnoses, competent medical evidence is required. Id. at 93.

A well-grounded claim for direct service connection generally
requires (1) medical evidence of a current disability; (2) medical
or, in certain circumstances, lay evidence of in-service incurrence
or aggravation of a disease or injury; and (3) medical evidence of
a nexus between the claimed in-service disease or injury and the
present disease or injury. See Epps v. Gober, 126 F.3d 1464, 1468
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).
The United States Court of Veterans Appeals (the Court) has held
that the second and third Caluza elements can also be satisfied
under 38 C.F.R. 3.303(b) by (a) evidence that a condition was
"noted" during service or during an applicable presumption period;
(b) evidence showing post-service continuity of symptomatology; and
(c) medical or, in certain circumstances, lay evidence of a nexus
between the present disability and the post-service symptomatology.
See 38 C.F.R. 3.303(b); see also Brewer v. West, 11 Vet. App. 228,
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

- 10 -

Alternatively, under 38 C.F.R. 3.303(b), service connection may be
awarded for a "chronic" condition when: (1) a chronic disease is
manifest and is identified as such in service (or within the
presumption period under 38 C.F.R. 3.307) and the veteran presently
has the same condition; or (2) a disease is manifest during service
(or during the presumptive period), but is not identified until
later, and there is a showing of continuity of related
symptomatology after discharge, and medical evidence relates that
symptomatology to the veteran's present condition. Savage, 10 Vet.
App. at 495-98. For purposes of determining whether a claim is well
grounded, the evidence is generally presumed to be credible. See
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King v.
Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the veteran
currently suffers from a cervical and lumbar spine disabilities.
These disabilities were first diagnosed many years after service in
1990 and 1993, respectively. Therefore, the Board finds that there
is sufficient medical evidence of a current disability, and the
first element of a well-grounded claim has been satisfied.

The veteran's service medical records are negative for any diseases
or injuries of the cervical or lumbar spine; however, he has
reported injuring his cervical and lumbar spine as the result of
parachute jumps. Therefore, the Board finds that there is
sufficient lay evidence of incurrence of a disease/injury during
service, and the second element of a well-grounded claim has been
satisfied.

However, the veteran has not satisfied the third element of a well-
grounded claim for service connection. He has reported having neck
and back pain since active service. Presuming this history to be
credible for the purpose of establishing a well- grounded claim,
there is still no medical evidence of record of a nexus between the
present disability(ies) and the post-service symptomatology.
Savage, 10 Vet. App. at 497 (holding that veteran's own testimony
that he sustained a back injury in service, walked with a limp ever
since, and received heat treatments over the years is presumed
credible for the purpose of establishing a well grounded claim
because it is not inherently incredible or beyond the competence of
a lay person to observe

and continuity of symptomatology had therefore been established
even if the record did not contain service medical records showing
treatment in service for a back problem); see Holbrook v. Brown, 8
Vet. App. 91, 92 (1995) (per curiam order noting Board's
fundamental authority to decide a claim in the alternative).
Medical expertise is required to relate present disability(ies)
etiologically to the veteran's post-service symptoms. However,
there are no medical opinions contained in any of the veteran's
post-service medical records relating his current cervical and
lumbar spine disabilities to any inservice finding or event or to
the post-service symptomatology. Rather, the December 1996 VA
examiner concluded that it was more likely than not that the
veteran's neck and back problems were degenerative as opposed to
post traumatic in nature and that there was no supporting
documentation available in the medical records to support a finding
that his current problem was related to a parachute jump landing
injury.

Although the veteran may have continuously experienced neck and
back pain since active service, there is no medical evidence in the
record at all tending to show that there was an underlying chronic
disability(ies) or injury which caused the symptoms in service and
that that underlying disability also has caused all the
intermittent complaints of symptomatology experienced since
service. Similarly, there is no medical evidence tending to show
that the alleged symptoms in service represented a chronic
disability(ies) rather than acute and transitory conditions.

Because no medical evidence has been presented or secured to render
plausible a claim that the neck and low back disorders diagnosed in
1990 and 1993 had their onset in service or is the result of, or
related to, any disease contracted or injury sustained in active
military service, the Board concludes that this claim is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold issue, and
the Board has no jurisdiction to adjudicate a claim on the merits
unless it is well grounded. Boeck v. Brown, 6 Vet. App. 14, 17
(1993). There is no duty to assist further in the development of
this claim because such additional development would be futile. See
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

- 12 -
Where a claimant refers to a specific source of evidence that could
make his claim plausible, VA has a duty to inform him of the
necessity to submit that evidence to complete his application for
benefits. See Epps v. Brown, 9 Vet. App. 341, 344-45 (1996),
aftdepps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 1997). The Board
finds VA has no outstanding duty to inform the appellant of the
necessity to submit certain evidence to complete his application
for VA benefits. 38 U.S.C.A. 5103(a) (West 1991). Nothing in the
record suggests the existence of evidence that might well ground
the appellant's claim for service connection for residuals of
trauma to the cervical and lumbar spine. Accordingly, the Board
concludes that VA did not fail to meet its obligations under 38
U.S.C.A. 5103(a) (West 1991).

Residuals of a head injury, including headaches and a left eye
disability

Here, there is lay evidence of a head injury in service, medical
evidence of current left eye and headache disabilities, and a
medical nexus, in the April 1993 diagnosis of possible old nerve
damage from history of trauma, the February 1997 VA examiner's
diagnosis of questionable post traumatic headaches, and the March
1997 VA examiner's statement that the scarring of the veteran's
left eyelids is likely the result of the alleged inservice head
injury. Accordingly, the veteran's claim is well grounded and
review on the merits is warranted. 38 U.S.C.A. 5107(a) (West 1991).

With respect to the duty to assist, the RO obtained the veteran's
service medical records and post-service medical records, scheduled
VA examinations, and provided him with a personal hearing. There is
no indication of additional records which the RO failed to obtain.
Although the veteran was reportedly afforded an employment physical
examination at the Alabama Shipyard in Mobile, Alabama, (now the
Maritime Shipyard Corporation) in 1975, there is no indication that
he provided a release form for these records as requested by the RO
in November 1996. No further assistance to the veteran is required
to comply with the duty to assist mandated by 38 U.S.C.A. 5107(a).
Murphy, 1 Vet. App. 78; Littke v. Derwinski, 1 Vet. App. 90.

Having determined that the veteran's claim is at least plausible
and that the duty to assist has been fulfilled, the Board must
assess the credibility and weight of the evidence. Wilson v.
Derwinski, 2 Vet. App. 614 (1992). The evidence is no longer
presumed to be credible once an analysis of the claim on the merits
is undertaken.

In this regard, the Board finds that the veteran's history of an
inservice head injury is inconsistent with the medical evidence,
particularly that obtained inservice, and therefore not credible,
and that his lack of credibility brings into question any diagnosis
of residuals of a head injury related to the uncorroborated injury
in service. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)
(holding that interest in the outcome of a proceeding may affect
the credibility of testimony). The service medical records are
entirely negative for any evidence of a head injury, including any
left eye injury as the result of being struck by a bottle. Indeed,
on separation examination in May 1974 the veteran denied a history
of a head injury. On describing the veteran's identifying body
marks, scars and tattoos, the examiner reported only the presence
of a tattoo on the left arm and an appendectomy scar. There was no
mention of a scar on or near the veteran's left eye. Such an
omission is significant, considering the veteran's statement that
he required eight to ten stitches over his eye and that this area
would have been clearly visible to the examiner. The lack of any
treatment for the veteran's alleged inservice injury and any
documented treatment for nearly 18 years thereafter preponderates
against a finding that the veteran sustained a head iiljury during
service.

The Board is mindful of the April 1993 diagnosis of possible old
nerve damage from history of trauma, the February 1997 VA
examiner's diagnosis of questionable post traumatic headaches, and
the March 1997 VA's examiner's statement that the scarring of the
veteran's left eyelids is likely the result of the alleged
inservice head injury. The Board, however, is not obligated to
grant service connection on the basis of these opinions. The Court
has held that "[t]he Board is not required to accept doctors'
opinions that are based on the appellant's recitation of medical
history." Godftey v. Brown, 8 Vet. App. 113, 121 (1995). Those
diagnoses were predicated on the veteran's uncorroborated and
undocumented history of an inservice head injury, which has been
rejected by the Board.

14 -
The Board further notes that the veteran is diagnosed as having
refractive error of the eye, and that service connection may not be
granted for congenital or developmental defects such as refractive
error of the eye as a matter or law. 38 C.F.R. 3.303(c) (1998).
There is also no competent medical evidence of the incurrence of
any chronic headache or left eye disability (other than refractive
error) in service, and no competent medical evidence to connect the
veteran's current headache or left eye disabilities (other than
refractive error) with any disease or injury in service, other than
the alleged head injury.

Accordingly, the preponderance of the evidence is against the
veteran's claim of entitlement to service connection for residuals
of a head injury, including headaches and a left eye disability.
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Having found the claim not well grounded, entitlement to service
connection for residuals of trauma to the cervical and lumbar spine
is denied.

Entitlement to service connection for residuals of a head injury,
including headaches and a left eye disability, is denied.

JOAQUIN AGUAYO-PERELES
Member, Board of Veterans" Appeals

NOTICE OF APPELLATE RIGHTS: Under 3 8 U. S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402,

- 15 -
102 Stat. 4105, 4122 (1988). The date which appears on the face of
this decision constitutes the date of mailing and the copy of this
decision which you have received is your notice of the action taken
on your appeal by the Board of Veterans' Appeals.

16 -

